Edeb, J.
(dissenting). I dissent. I vote to affirm the final order made in favor of the respondents. The majority view emphasizes that the premises were rented for business purposes. That, I think, is beside the point. The question is whether respondents are intruders or squatters. They are not. They have entered and have occupied the quarters used for dwelling purposes with the express consent and permission of the lessee and their possession and occupancy are lawful and, hence, they do not come within the category of intruder or squatter. The landlord’s remedy is by action in ejectment and not by summary proceedings. An intruder or squatter is one who enters on land unlawfully. It is not this case.
Hammeb and Pecoba, JJ., concur in Per Curiam memorandum; Edeb, J., dissents in memorandum.
Pinal order reversed, etc.